Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application has an earliest priority date of 10/09/2015.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-7 and 14-31 are pending for examination.
Claim Rejections - 35 USC § 112
The rejection of claims 1-2, 4-7, 20-25, and 27-31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendment to the claims filed 05/13/2022.
The rejection of claims 4-7, and 21-25, 27-31 as dependent upon a rejected base claim, is withdrawn in response to the amendment to independent claim 1, and the withdrawal of the rejection of claim 1 under 35 USC 112(b).
Claim Rejections - 35 USC § 103
The rejection of claims 1-2, 4-7, and 22-24 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO2015/089351A1) in view of Conway et al. (WO2014/186585A2) (Both references were cited previously), is withdrawn in response to Applicant’s amendment to the claims to recite “wherein the first guide RNA comprises SEQ ID NO: 379, SEQ ID NO: 380, SEQ ID NO: 382, SEQ ID NO: 383, SEQ ID NO: 384, SEQ ID NO: 385, or SEQ ID NO: 386.”
Conclusion
Claims 1-2, 4-7, 14-21, 25-28, and 30-31 are allowable over the prior art searched.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Netter, Jr. on 05/26/2022.
The application has been amended as follows: 

15 (Currently Amended).  An isolated nucleic acid molecule encoding at least one of the guide RNA of claim 14.












Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699